Citation Nr: 1452843	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado




THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the RO in Denver, Colorado.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The Board remanded the case for further development in March 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains the hearing testimony from an August 2013 Travel Board hearing.  The most recent supplemental statement of the case (SSOC) reflects consideration of this record.  Thus, there is no prejudice to the Veteran in proceeding with adjudication of the claim.

During a May 2014 VA examination, the examiner found that it was as least as likely as not that the Veteran's tinnitus was a product of his active service.  Therefore, the issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Remand is required for clarification of a December 2010 private audiology report. In this regard, the results of the December 2010 private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (noting that the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  In addition, it was unclear whether the speech discrimination testing was conducted using the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (2014) (providing that the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test). Therefore, further clarification from the private audiologist of these discrepancies should be undertaken on remand.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the audiologist who conducted the December 2010 private audiogram for purposes of clarification of the graphical audiogram.  The audiologist must:  (i) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz ); and (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test.  Secure the proper authorizations where necessary.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  After completing these actions, the AOJ must  also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

